Title: To Thomas Jefferson from William Harris Crawford, 4 February 1825
From: Crawford, William Harris
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            4th Feby 1825
                        
                    I perceive that several professors are still to be appointed for the Central Seminary of the State I take the liberty to bring into your view for one of those professorships—Dr Henry Jackson youngest brother of General James Jackson—late of late of the Senate of the US.Dr Jackson was professor of natural philosophy in 1813 when I was going to France in that year, he desired to accompany me for the purpose of better qualifying himself for the place he then held in our College He went with me to Paris & remained there till the autumn of 1818 The two last Years of his residence there were devoted to the Seminaries of learning of that city & to the Lectures that were delivered there upon those branches of human knowledge which belong to more particularly to the professorship which he expected to fill on his return to Georgia. Upon his return he was appointed professor of natural philosophy & chymistry in 1820 he resigned his situation  on account of some disgust which he felt at the College discipline in 1822 he was reappointed & exempted from all interference with the police of the College. Lately he has been required to participate in the police of the College & has again resigned  his Services appear to be lost to Georgia. I feel some solicitude that the state of  my nativity may derive some benefit from the misfortune which Georgia has suffered from his resignation.Dr Jackson is one of those that believes that young men may be governed by appealing to their reason &  treating them as reasonable men instead of resorting to force &  upon all ocassions. I believe no man in the nation is better qualified for the professorship of natural philosophy & chymistry—of botany & mineralogy than Dr Jackson. He is besides republican  has political principles & a gentleman in his manners & deportmentI am dear Sir yours &C
                        Wm H Crawford
                    PS. My health continues good about a week ago I sent you some seed from Italy & a sample of cumana  flax sent to me by Mr AppletonWM HC